Benton, J.,
dissenting.
Although the General Assembly mandated that the State Board of Health “shall . . . promulgate regulations” governing financial *606responsibility for owners of waste dumps in order to protect “the public health and safety,” the majority opinion concludes that the Board had the discretion to delay indefinitely the promulgation of the regulations and could lawfully issue a permit six years from the passage of the act despite its failure to promulgate regulations. I respectfully disagree.
In 1979 the General Assembly delegated to the State Board of Health broad authority to promulgate regulations necessary to govern solid and hazardous waste management. Code § 32.1-178. At the same time the General Assembly specifically stated its concern for the need to “insure that, in the event that a facility for the disposal of solid waste or a facility in which hazardous waste is stored, treated, or disposed is abandoned, the costs associated with protecting the public health and safety from the consequences of such abandonment may be recovered from the person abandoning the facility.” Code § 32.1-182(A). To that end the Board was given an express mandate to begin the process of promulgating regulations responsive to the General Assembly’s concerns. Code § 32.1-182(C) explicitly and uncharacteristically commanded that the Board “shall make available for public hearing and comment an initial draft” of the regulations “[n]o sooner than October 1, 1980, and no later than March 1, 1981.” The process was to culminate in accordance with the unambiguous command of Code § 32.1-182(A) that “[t]he Board shall no sooner than October 1, 1981, promulgate” the final financial responsibility regulations, (emphasis added).
I disagree with the view stated in the majority opinion that “[t]he absence of a deadline makes it clear that the General Assembly never intended to impose ... a time limitation on the agency.” By expressly requiring the Board to issue draft regulations and by providing a specified and limited period of time for public hearing and comment on the draft regulations, the General Assembly emphatically expressed its intent that the Board was to proceed with dispatch. The statute leads necessarily to the conclusion that the final regulations were to be promulgated “no sooner than October 1, 1981” but certainly within a reasonable time period subsequent to the statutorily mandated public hearing and comments on the initial draft.
The directives to issue initial draft regulations for comment and hearings and to promulgate the final regulations were made *607mandatory by the use of the word “shall” in subsections (A) and (C) of the statute. See, e.g., Schmidt v. City of Richmond, 206 Va. 211, 218, 142 S.E.2d 573, 578 (1965). The Board had no discretion to elect to forgo enacting the regulations. See Andrews v. Shephard, 201 Va. 412, 414, 111 S.E.2d 279, 282 (1959). Therefore, it is a non sequitur to acknowledge, as the majority does, the duty of the Board to comply with the statute, but then to assert that the Board had the discretion not to act or to act at any point without time constraints. The holding of the majority opinion vitiates the command of the statute that the Board “shall” promulgate the regulations and, thus, renders the statute meaningless. This is a result to be avoided in the construction of statutes. See, e.g., Jones v. Conwell, 227 Va. 176, 181, 314 S.E.2d 61, 64 (1984); Norwood v. City of Richmond, 203 Va. 886, 891, 128 S.E.2d 425, 429 (1962). “[Ejvery act of the legislature should be read so as to give reasonable effect to every word and to promote the ability of the enactment to remedy the mischief at which it is directed.” Jones v. Conwell, 227 Va. at 181, 314 S.E.2d at 64; see also Andrews v. Shephard, 201 Va. at 414, 111 S.E.2d at 281. The view of the majority opinion is premised upon the observation that “[t]he literal language employed by the General Assembly does not specify any deadline by which the Department . . . was required to promulgate the financial responsibility regulations.” Although I concur that the statute does not contain a specific “deadline” for promulgating the final regulations, that concession does not resolve the question whether the Board was required to discharge its mandate within a reasonable time. Where, as here, a public official is charged by statute to perform a duty, but the statute is silent as to the express time by which the duty must be performed, there is an implicit requirement that its mandate be fulfilled within a reasonable time. See Andrews v. Shepherd, 201 Va. at 416, 111 S.E.2d at 282; see also State v. Pohl, 8 N.W.2d 227, 231 (Minn. 1943).
The fact that Code §32.1-182(A) does not contain an explicit deadline by which the Board must promulgate final regulations does not lead unerringly to the conclusion that the Board is free to never act or to act whenever it wishes regardless of how far into the future that may be. The statute quite simply reflects a recognition of the realities of the process of promulgating administrative regulations. An administrative agency frequently and of necessity requires a reasonable period of time following public *608hearings and comment, both of which often require time consuming and extensive revisions of the initial drafts, before final regulations may be promulgated. See Code §§ 9-6.14:7.1 to 9-6.14:9.4 (the Administrative Process Act requirements for promulgating regulations).
Furthermore, it is axiomatic that where a literal interpretation of a statute conflicts with the manifest purpose and intent behind the enactment, the literal interpretation “must yield to a reasonable and fair interpretation to be gathered from the context.” City of Virginia Beach v. Virginia Electric & Power Co., 218 Va. 346, 350, 237 S.E.2d 164, 166 (1977)(quoting Buzzard v. Commonwealth, 134 Va. 641, 653, 114 S.E. 664, 667 (1922)). Here, a literal interpretation of the statute would vest in the Board the authority to promulgate the required regulations at any time. The effect of such an interpretation is to allow the Board to avoid promulgation completely by simply asserting the lack of a statutory deadline. That such a result would flow from the majority’s holding is evidenced by the fact that seven years have elapsed since the statute was enacted with no regulations having been promulgated by the Board. To effectuate the General Assembly’s manifest intent, the statute should be read to require the Board to fulfill its mandate to promulgate regulations within a reasonable time.
I find unpersuasive the majority opinion’s suggestion that the General Assembly has acquiesced in the Board’s disregard of its statutory mandate. In 1986 the General Assembly divested the Board of its control over solid and hazardous waste management and charged the Virginia Waste Management Board with regulating that area, including promulgation of regulations for financial responsibility for abandoned facilities. See Code § 10-263 et seq. That legislative action does not suggest that the General Assembly acquiesced in the Board’s failure to follow the law. Furthermore, any suggestion of acquiescence must be closely scrutinized. An administrative agency may not divest itself of the duty to comply with a statutory directive in order to accomplish what it deems to be a more desirable framework within which to operate. Safeway Stores v. Milk Commission, 197 Va. 69, 77, 87 S.E.2d 769, 774 (1955).
The failure of the Board to promulgate the regulations within a reasonable time rendered King Land’s permit invalid.
*609Where a . . . case decision is found ... to be not in accordance with law under § 9-6.14:17, the court shall suspend or set it aside and remand the matter to the agency for such further proceedings if any, as the court may permit or direct in accordance with law.
Code § 9-6.14:19. The Board’s grant of a permit to King Land was a “case decision” as that term is statutorily defined:
“Case” or “case decision” means any agency proceeding or determination that, under laws or regulations at the time, a named party as a matter of past or present fact, or of threatened or contemplated private action, either is, is not, or may or may not be (i) in violation of such law or regulation or (ii) in compliance with any existing requirement for obtaining or retaining a license or other right or benefit.
Code § 9-6.14:4(D); see also State Board of Health v. Godfrey, 223 Va. 423, 433, 290 S.E.2d 875, 880 (1982). By operation of Code § 9-6.14:17, the grant of the permit was not in accordance with law because it was not in “compliance with statutory authority .. . as provided in the basic law.”
Code § 32.1-182(A) specifically required that all permits to operate a solid waste disposal facility be issued subject to the operator’s financial accountability for “the costs associated with protecting the public health and safety from the consequences of . . . abandonment.” Accordingly, the issuance of the permits to King Land in the absence of regulations was not in compliance with the basic law under which the Board is mandated to act in issuing permits.
The evidence supports the circuit court’s findings that five years beyond October 1, 1981, was an unreasonable delay in promulgating regulations to protect the public safety and welfare and that the Board’s failure to promulgate the regulations was a breach of its obligation to provide for “the protection, improvement and preservation of the public health and of the environment.” Code § 32.1-2. Therefore, I would affirm the trial court’s decision granting summary judgment in favor of the Board of Supervisors.